            Case 1:21-cv-10596-IT Document 9 Filed 05/24/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO. 1:21-cv-10596-IT


  TRICIA THOMAS,
       Plaintiff,
                          v.
  CITY OF BOSTON, BOSTON POLICE DEPT.,
  OFFICER MARTIN J. HEDDERMAN,
  Individually and as employee of BOSTON
  POLICE DEPT., OFFICER BRENDAN E.
  CAVANAUGH, Individually and as employee of
  BOSTON POLICE DEPT., LIEUTENANT SEAN
  P. SMITH, Individually and as employee of
  BOSTON POLICE DEPT.,
         Defendants

       DEFENDANT CITY OF BOSTON’S MOTION TO DISMISS PLAINTIFF’S
        SUBSTITUTE COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(6)



       Defendant, City of Boston (“City”) hereby moves this Court, pursuant to Fed. R. Civ. P.

12(b)(6), to dismiss Plaintiff’s Substitute Complaint against the City for its failure to state a claim

upon which relief can be granted. The plaintiff failed to allege a Monell claim against the City,

each of her negligence and intentional tort claims are barred or insufficiently pled and her

negligent supervision and training claims were not presented to the City in a timely manner.

       In further support of this Motion, the City of Boston respectfully refers the Court to its

Memorandum of Law, filed herewith.

       WHEREFORE, the City of Boston respectfully requests that Plaintiff’s Substitute

Complaint be dismissed with prejudice.
           Case 1:21-cv-10596-IT Document 9 Filed 05/24/21 Page 2 of 2




                                             Respectfully submitted,

                                             Defendant,
                                             City of Boston
                                             By its attorneys,

                                             Henry Luthin
                                             Corporation Counsel


                                             /s/ John Fahey
                                             John A. Fahey, BBO#703399
                                             Assistant Corporation Counsel
                                             City of Boston Law Department
                                             City Hall, Room 615
                                             Boston, MA 02201
                                             617-635-4017
                                             John.Fahey@boston.gov


                            LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that co-counsel I spoke with Attorney Herbert Cohen on Wednesday May
12, 2021 by telephone pursuant to Local Rule 7.1 in an effort to narrow the issue raised here.

 May 24, 2021                                 /s/ John Fahey
 Date                                         John A. Fahey



                                CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on May 24, 2021.



 05/24/2021                                   /s/ John Fahey
 Date                                         John A. Fahey
